 



Exhibit 10.2

THIRD AMENDMENT TO
CREDIT AGREEMENT
AND
ASSIGNMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND ASSIGNMENT (this “Amendment
and Assignment”), dated as of August 30, 2007, is by and among CALUMET
LUBRICANTS CO., LIMITED PARTNERSHIP, an Indiana limited partnership (the
“Borrower”), the Guarantors signatories hereto, the financial institutions
identified on the signature pages hereto as lenders (collectively, “Lenders”),
and BANK OF AMERICA, N.A., as administrative agent for the Lenders (the
“Administrative Agent”) and Credit-Linked LC Issuer.
RECITALS
     A. Reference is made to that certain Credit Agreement dated as of
December 9, 2005, as amended by that certain First Amendment to Credit Agreement
dated as of June 22, 2006 and that certain Second Amendment to Credit Agreement
dated as of April 18, 2007 (as previously amended, the “Existing Credit
Agreement”), by and among the Borrower, the Guarantors, the Lenders and the
Administrative Agent.
     B. The Credit Parties have requested that the Required Lenders agree to
amend the Existing Credit Agreement as provided in Part II hereof.
     C. The Credit Parties have further requested that, concurrently with the
effectiveness of this Amendment and Assignment, the Assigning Credit-Linked
Lenders (hereinafter defined) assign to the Purchasing Credit-Linked Lender
(hereinafter defined), and that the Purchasing Credit-Linked Lender assume from
the Assigning Credit-Linked Lenders, all rights and obligations of the Assigning
Credit-Linked Lenders under the Amended Credit Agreement (hereinafter defined)
in respect of Credit-Linked Commitments and Credit-Linked LC Obligations as
provided in Part III hereof.
     D. The Borrower has agreed that, concurrently with and as a condition to
the effectiveness of this Amendment and Assignment, it will prepay the Term Loan
in an aggregate principal amount of $19,000,000 (plus all accrued interest
through the date of payment and any amounts required pursuant to Section 3.05 of
the Amended Credit Agreement).
     E. The Required Lenders have agreed to amend the Existing Credit Agreement
on the terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the agreements herein contained, the
parties hereto hereby agree as follows:

 



--------------------------------------------------------------------------------



 



PART I
DEFINITIONS
     SUBPART 1.1 Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment and
Assignment, including its preamble and recitals, have the following meanings:
     “Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.
     “Assigning Credit Linked Lender” means each Existing Credit-Linked Lender
party hereto that has entered “Yes” in the block entitled “Assign Credit-Linked
Commitment” on its signature page hereto.
     “Amendment No. 3 Effective Date” is defined in Subpart 4.1.
     “Existing Credit-Linked Lenders” means a collective reference to each
Lender that holds a Credit-Linked Commitment under the Existing Credit Agreement
immediately prior to giving effect to this Amendment and Assignment.
     “Purchasing Credit-Linked Lender” means Bank of America, N.A.
     SUBPART 1.2 Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment and Assignment,
including its preamble and recitals, have the meanings provided in the Amended
Credit Agreement.
PART II
AMENDMENTS TO EXISTING CREDIT AGREEMENT
     Effective on (and subject to the occurrence of) the Amendment No. 3
Effective Date, the Existing Credit Agreement is hereby amended in accordance
with this Part II.
     SUBPART 3.1 Amendment to Section 1.01.
     The definition of “Shreveport Capex Exclusion Limit” is hereby amended in
its entirety to read as follows:
     “Shreveport Capex Exclusion Limit” means an amount equal to $200,000,000.
PART III
ASSIGNMENTS AND ASSUMPTIONS
     Each Assigning Credit-Linked Lender hereby sells and assigns, without
recourse, to the Purchasing Credit-Linked Lender and the Purchasing
Credit-Linked Lender hereby purchases and assumes, without recourse, from each
Assigning Credit-Linked Lender, effective as of the Amendment No. 3 Effective
Date, the following: (i) sixty percent (60%) of the Credit-Linked

2



--------------------------------------------------------------------------------



 



Commitment of such Assigning Credit-Linked Lender (and related Credit-Linked
Deposits) and (ii) an equal percentage of the Credit-Linked L/C Obligations
owing to such Assigning Credit-Linked Lenders which are outstanding on the
Amendment No. 3 Effective Date, in each case as shall be necessary in order to
give effect to the transfer to the Purchasing Credit-Linked Lender of the
Credit-Linked Commitments (and related Credit-Linked Deposits) in the aggregate
amount and percentage set forth on Schedule 1 hereto. From and after giving
effect to the assignments and assumptions pursuant to this Part III as of the
Amendment No. 3 Effective Date (i) the Purchasing Credit-Linked Lender shall be
a party to the Amended Credit Agreement as a Credit-Linked Lender automatically
pursuant to the terms of this Part III and in such capacity shall be bound by
the provisions of the Amended Credit Agreement and, to the extent of the
interests assigned hereby, have the rights and obligations of a Lender
thereunder and under the other Loan Documents and (ii) each Assigning
Credit-Linked Lender shall, to the extent of (and only to the extent of) the
interests assigned hereby, automatically pursuant to the terms of this Part III
relinquish its rights and be released from its obligations under the Amended
Credit Agreement relating to such assigned interests. Each Assigning
Credit-Linked Lender: (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan Documents
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any other instrument or document furnished
pursuant thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under the
Loan Documents or any other instrument or document furnished pursuant thereto.
The Purchasing Credit-Linked Lender (i) confirms that it has received a copy of
the Amended Credit Agreement together with copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and Assignment; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assigning
Credit-Linked Lenders or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Amended Credit
Agreement; (iii) confirms that it is an Eligible Assignee (subject to such
consents as may be required by the Amended Credit Agreement); (iv) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Amended Credit Agreement as
are delegated to the Administrative Agent by the terms thereof, together with
such powers and discretion as are reasonably incidental thereto; (v) agrees that
it will perform in accordance with their terms all of the obligations that by
the terms of the Amended Credit Agreement are required to be performed by it as
a Lender; and (vi) that it has delivered to the Administrative Agent any U.S.
Internal Revenue Service or other forms required to be delivered by it pursuant
to the terms of the Amended Credit Agreement.
PART IV
CONDITIONS TO EFFECTIVENESS
     SUBPART 4.1 Amendment No. 3 Effective Date. This Amendment and Assignment
shall be and become effective as of the date hereof (the “Amendment No. 3

3



--------------------------------------------------------------------------------



 



Effective Date”) when all of the conditions set forth in this Part IV shall have
been satisfied, and thereafter this Amendment and Assignment shall be known, and
may be referred to, as the “Third Amendment.”
     SUBPART 4.2 Execution of Counterparts of Amendment and Assignment. The
Administrative Agent shall have received (i) counterparts of this Amendment and
Assignment, which collectively shall have been duly executed on behalf of
(A) the Borrower, (B) each of the Guarantors, (C) each Assigning Credit-Linked
Lender, (D) the Purchasing Credit-Linked Lender and (D) the Required Lenders.
     SUBPART 4.3 Amendment Fee. The Borrower shall have paid or caused to be
paid an amendment fee to the Administrative Agent in connection with this
Amendment and Assignment for the account of each Lender that shall have returned
executed signature hereto no later than 5:00 p.m. on August 29, 2007, as
directed by the Administrative Agent, in an aggregate amount for each Lender
equal to the product of (i) 0.00125 and (ii) the amount equal to the sum of
(A) the amount of such Lender’s Credit-Linked Deposit plus (B) the outstanding
Term Loans held by such Lender (in each case determined after giving effect to
the assignments and assumptions pursuant to Part III hereof and the repayment of
the Term Loan on the date hereof).
     SUBPART 4.4 Satisfaction of Obligations owing to Assigning Credit-Linked
Lenders. Concurrently with the effectiveness of this Amendment and Assignment,
each Assigning Credit-Linked Lender shall have received from the Purchasing
Credit-Linked Lender payment of all obligations owing to such Assigning
Credit-Linked Lender in respect of the Credit-Linked Commitment and related
Credit-Linked Deposit assigned by such Assigning Credit-Linked Lender pursuant
to Part III hereof. Except as specifically provided in Section 11.06(b) of the
Amended Credit Agreement, the Borrower shall, concurrently with such
effectiveness, have no further liability, duty or obligation to such Assigning
Credit-Linked Lenders in respect of the Credit-Linked Commitments and related
Credit-Linked Deposit assigned by such Assigning Credit-Linked Lender pursuant
to Part III hereof.
     SUBPART 4.5 Prepayment of Term Loan. Concurrently with the effectiveness of
this Amendment and Assignment, the Borrower shall prepay the Term Loan in an
aggregate principal amount of $19,000,000 (plus all accrued interest through the
date of payment and any amounts required pursuant to Section 3.05 of the Amended
Credit Agreement). Such prepayment shall be applied in accordance with
Section 2.04(a) of the Amended Credit Agreement, and the Required Lenders hereby
waive any prior notice of such prepayment to the Administrative Agent required
thereunder.
     SUBPART 4.6 Other Fees and Out of Pocket Costs. The Borrower shall have
paid any and all reasonable out-of-pocket costs (to the extent invoiced)
incurred by the Administrative Agent and/or the Arranger (including the
reasonable fees and expenses of the Administrative Agent’s legal counsel), and
all other fees and other amounts payable to the Administrative Agent or the
Arranger, in each case in connection with the arrangement, negotiation,
preparation, execution and delivery of this Amendment and Assignment.

4



--------------------------------------------------------------------------------



 



PART V
MISCELLANEOUS
     SUBPART 5.1 Cross-References. References in this Amendment and Assignment
to any Part or Subpart are, unless otherwise specified, to such Part or Subpart
of this Amendment and Assignment.
     SUBPART 5.2. Instrument Pursuant to Existing Credit Agreement. This
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Amended Credit Agreement.
     SUBPART 5.3. References in Other Agreements. At such time as this Amendment
and Assignment shall become effective pursuant to the terms of Subpart 4.1, all
references in the Loan Documents to the “Agreement” or “Credit Agreement” shall
be deemed to refer to the Existing Credit Agreement as amended by this Amendment
and Assignment.
     SUBPART 5.4. Representations and Warranties. Each Loan Party hereby
represents and warrants that (a) it has the requisite power and authority to
execute, deliver and perform this Amendment and Assignment, (b) it is duly
authorized to, and has been authorized by all necessary action, to execute,
deliver and perform this Amendment and Assignment, (c) the representations and
warranties contained in Article VI of the Existing Credit Agreement (as amended
by this Amendment and Assignment) are true and correct in all material respects
on and as of the date hereof as though made on and as of such date and after
giving effect to the amendments contained herein (except for those which
expressly relate to an earlier date) and (d) no Default or Event of Default
exists under the Existing Credit Agreement on and as of the date hereof both
before and after giving effect to the amendments contained herein.
     SUBPART 5.5. Counterparts. This Amendment and Assignment may be executed by
the parties hereto in several counterparts, each of which shall be deemed to be
an original and all of which shall constitute together but one and the same
agreement. Delivery of executed counterparts of this Amendment and Assignment by
telecopy shall be effective as an original and shall constitute a representation
that an original will be delivered.
     SUBPART 5.6. Governing Law. THIS AMENDMENT AND ASSIGNMENT SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.
     SUBPART 5.7. Successors and Assigns. This Amendment and Assignment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

5



--------------------------------------------------------------------------------



 



     SUBPART 5.8. Costs and Expenses. The Borrowers shall pay all reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment and Assignment, including
without limitation the reasonable fees and expenses of Moore & Van Allen, PLLC.
     SUBPART 5.9. No Other Modification. Except to the extent specifically
provided to the contrary in this Amendment and Assignment, all terms and
conditions of the Existing Credit Agreement and the other Loan Documents shall
remain in full force and effect, without modification or limitation.
[Signature Pages to Follow]

6



--------------------------------------------------------------------------------



 



Each of the parties hereto has caused a counterpart of this Amendment and
Assignment to be duly executed and delivered as of the date first above written.

                          BORROWER:   CALUMET LUBRICANTS CO., LIMITED    
PARTNERSHIP
 
                            By:   Calumet LP GP, LLC, its general partner
 
                                By:   Calumet Operating, LLC, its sole          
  member
 
                                    By:   Calumet Specialty Products Partners,  
              L.P., its sole member
 
                                        By:   Calumet GP, LLC, its              
      general partner
 
                       
 
              By:                              
 
              Name:                              
 
              Title:                              
 
                        GUARANTORS:   CALUMET SHREVEPORT, LLC
 
                       
 
  By:                                  
 
  Name:                                  
 
  Title:                                  
 
                            CALUMET SHREVEPORT LUBRICANTS &     WAXES, LLC
 
                       
 
  By:                                  
 
  Name:                                  
 
  Title:                                  
 
                            CALUMET SHREVEPORT FUELS, LLC
 
                       
 
  By:                                  
 
  Name:                                  
 
  Title:                                  

 



--------------------------------------------------------------------------------



 



                          CALUMET SPECIALTY PRODUCTS     PARTNERS, L.P.
 
                        By:   Calumet GP, LLC, its general partner
 
                   
 
  By:                              
 
  Name:                              
 
  Title:                              
 
                        CALUMET LP GP, LLC
 
                        By:   Calumet Operating, LLC, its sole member
 
                            By:   Calumet Specialty Products Partners,          
  L.P., its sole member
 
                                By:   Calumet GP, LLC, its                
general partner
 
                   
 
          By:                          
 
          Name:                          
 
          Title:                          
 
                        CALUMET OPERATING, LLC
 
                        By:   Calumet Specialty Products Partners,         L.P.,
its sole member
 
                            By:   Calumet GP, LLC, its general            
partner
 
                   
 
      By:                          
 
      Name:                          
 
      Title:                          
 
                        CALUMET SALES COMPANY     INCORPORATED
 
                   
 
  By:                              
 
  Name:                              
 
  Title:                              

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,     as
Administrative Agent
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as a Lender     and Credit-Linked L/C
Issuer
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



                                Insert Lender Name Above    
 
               
 
  By:                      
 
  Name:                      
 
  Title:                      
 
               
 
               
Assign Credit-Linked Commitment:
  Yes:       No:    .
 
               
(check Yes or No as applicable)
               

 



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO ASSIGNMENT AND THIRD AMENDMENT
Credit-Linked Commitments and Applicable Percentages
Assigned To Purchasing Credit-Linked Lender

                                              Percentage Assigned of    
Aggregate Amount of   Amount of Credit-   Credit-Linked     Credit-Linked  
Linked Commitments   Commitments Assigned to Facility   Commitments for all  
Assigned to Purchasing   Purchasing Credit-Linked Assigned   Lenders  
Credit-Linked Lender   Lender
Credit-Linked
Commitment
  $ 50,000,000.00     $ 27,000,000.00       54 %

 